Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 5, 2022 has been entered.
Claims 1-20 remain pending in the application, and are examined.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed July 5, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1, Ln. 10 recites, “receiving a rack identifier of a specimen rack” without a semicolon at the end of the phrase to separate this phrase from subsequent phrases, which is grammatically incorrect.  It appears that the above needs to be corrected to recite, “receiving a rack identifier of a specimen rack;” to be grammatically correct.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf (US Pub. No. 2019/0094249; already of record) in view of Fritsma, Factor Assay Analytical Sensitivity, April 13, 2016, The Fritsma Factor, entire document (hereinafter Fritsma; already of record), Nur et al. (US Pub. No. 2007/0037170; hereinafter Nur), Tatsutani et al. (Translation of WO Pub. No. 2016/0148166; hereinafter Tatsutani), and Kamihara et al. (US Pub. No. 2011/0301917; hereinafter Kamihara).

Regarding claim 1, Klingauf discloses a calibration curve creation method performed by an analyzer ([0010], [0038]). The calibration curve creation method comprises: 
	preparing a plurality of calibrators ([0032], [0078], see Fig. 3 at points 1-6 on graph showing calibrators of different concentrations). 
	Obtaining a plurality of measurement values by measuring each of the prepared plurality of calibrators ([0078], see Fig. 3 showing that the absorbance is measured for points 1-6).
	Creating a calibration curve by use of the plurality of measurement values ([0078], Fig. 3).
	Selecting a first measurement value to be re-measured, among the plurality of measurement values used for the calibration curve ([0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured).
	Obtaining a second measurement value; ([0078], Fig. 3, [0010], see Fig. 2, which shows that the measurement is repeated for the failed point). 
	Creating a new calibration curve by replacing the first measurement value, among the plurality of measurement values, with the second measurement value ([0055]).
	Klingauf fails to explicitly disclose:
preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers;
 receiving a rack identifier of a specimen rack;
designating an insert position in the specimen rack where a specimen container containing a pre-dilution calibrator is positioned among a plurality of insert positions of the specimen rack; 
preparing another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, the preparing comprising dispensing the pre-dilution calibrator corresponding to the rack identifier and the designated insert position into a reaction chamber and diluting the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and
that the second measurement value is obtained by measuring the prepared another calibrator.
	Fritsma is in the analogous field of preparing calibration curves (Fritsma Pg. 1 at 3rd-4th Paras.). Fritsma teaches preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers (Fritsma Pg. 1 at 3rd-4th Paras., the calibration curve is prepared from various dilutions of a calibrator of known factor VIII activity, with a lower limit of 1%). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of preparing a plurality of calibrators in the method of modified Klingauf so that the plurality of calibrators are prepared at different dilution rates by dispensing a calibrator in a container into one or more different containers as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.). Further, it would have been obvious to one of ordinary skill in the art to have prepared the various concentrations of calibrators of Klingauf by using different dilution ratios as in Fritsma because Fritsma teaches that it is well-known to prepare various concentrations using different dilution ratios (Fritsma Pg. 1 at 3rd-4th Paras.). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispense the calibrator in a container into one or more different containers. The motivation would have been to prevent undesirable mixing of the calibrator in different dilution rates in the same container, thereby affecting the accuracy of the subsequent measurement results.
	Modified Klingauf fails to explicitly disclose:
receiving a rack identifier of a specimen rack;
designating an insert position in the specimen rack where a specimen container containing a pre-dilution calibrator is positioned among a plurality of insert positions of the specimen rack; 
preparing another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, the preparing comprising dispensing the pre-dilution calibrator corresponding to the rack identifier and the designated insert position into a reaction chamber and diluting the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and
that the second measurement value is obtained by measuring the prepared another calibrator.
	Nur is in the analogous field of sample preparation and measurement (Nur [0065]-[0079]). Nur teaches a specimen container containing a pre-dilution calibrator (Nur [0065]-[0069]). Another calibrator is prepared at a dilution rate corresponding to a desired dilution rate by dispensing the pre-dilution calibrator into a reaction chamber and diluting the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the desired dilution rate (Nur [0065]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Klingauf to include a specimen container containing a pre-dilution calibrator, and preparing another calibrator at a dilution rate corresponding to a desired dilution rate by dispensing the pre-dilution calibrator into a reaction chamber and diluting the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the desired dilution rate as in Nur. The motivation would have been that diluting a pre-dilution calibrator with a diluent at predetermined amounts can be used to easily create calibration solutions of predetermined dilution rates (Nur [0065]-[0069]).
	Modified Klingauf fails to explicitly disclose:
receiving a rack identifier of a specimen rack;
designating an insert position in the specimen rack where the specimen container containing the pre-dilution calibrator is positioned among a plurality of insert positions of the specimen rack; 
preparing another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained; and
that the second measurement value is obtained by measuring the prepared another calibrator.
	Tatsutani is in the analogous field of sample measurement systems (Tatsutani Pg. 2 2nd Para.). Tatsutani teaches receiving a rack identifier of a specimen rack (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para.). Designating an insert position in the rack where a specimen container containing a specific substance is positioned among a plurality of insert positions of the rack (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para., the sample installation position information is the positional information of the sample container in the rack, and indicates the order that the sample container is installed from one end of the rack, Pg. 8 5th Para., see Fig. 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specimen container containing a pre-dilution calibrator in the method of modified Klingauf to include receiving a rack identifier of a specimen rack, and designating an insert position in the specimen rack where the specimen container containing the pre-dilution calibrator is positioned among a plurality of insert positions of the specimen rack as in Tatsutani, as Tatsutani teaches that this can be used to automatically store the location of a desired container (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para., Pg. 8 5th Para.), thereby enabling the container to be automatically retrieved when desired.
	Modified Klingauf fails to explicitly disclose:
preparing another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained; and
that the second measurement value is obtained by measuring the prepared another calibrator.
	Kamihara is in the analogous field of automatic analyzers (Kamihara [0001]). Kamihara teaches preparing another calibrator at a dilution rate corresponding to a calibrator from which a selected first measurement value is obtained (Kamihara; [0030], QC samples are prepared at varying concentration levels, [0034], QC measurement data is used to determine data uncertainty measurement, [0048], see Table 5 below [0055], which indicates that when an abnormality is found in a QC sample, the sample is replaced). A second measurement value is obtained by measuring the prepared another calibrator (Kamihara; [0030], [0034], [0048], see Table 5 below [0055]. When the QC sample is replaced, QC measurements will continue to be run using the replaced QC sample). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Klingauf to include preparing another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, and that the second measurement value is obtained by measuring the prepared another calibrator as in Kamihara. Kamihara teaches that discarding a previously used calibrator solution upon detection of an abnormality in the calibrator solution, and replacing it with an identical calibrator solution for subsequent measurement, can ensure that measurement of the calibrator solution remains accurate and that any abnormalities or errors in subsequent analysis are eliminated (Kamihara; [0030], [0034], [0048], see Table 5 below [0055]).

Regarding claim 2, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses: 
	displaying the plurality of measurement values in association with concentration values ([0078], see Fig. 3 showing that the absorbance is measured for points 1-6 at various concentrations, [0062]). 
	The selecting the first measurement value comprises receiving selection of the first measurement value among the plurality of measurement values displayed in association with the concentration values ([0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0062], [0010], only the failed calibration point(s) are to be re-measured, [0055], the failed calibration point(s) can be selected by a user).
	Modified Klingauf fails to explicitly disclose that the concentration values are the dilution rates.
	However, Fritsma further teaches dilution rates (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration values in the method of modified Klingauf to be dilution rates as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.). Therefore, checking to ensure that the calibration curve is valid at all dilution rates is important in a coagulation assay to ensure that the results can be mathematically validated.

Regarding claim 3, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf fails to explicitly disclose that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits in the same embodiment.
	However, in an alternate embodiment Klingauf teaches that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits (Klingauf; [0087], see Fig. 11 at table 21 reporting measurement data in columns 22, 23, with mean of columns 22 and 23 in column 24. Each of the measurement data points have 3 significant figures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of the method of modified Klingauf to include that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits as in an alternate embodiment of Klingauf. The motivation would have been to provide measurement values with sufficient specificity to provide accurate results, while also not providing an amount of significant figures that would unnecessarily burden the operability of the system by calculating measurement values at an unnecessarily high specificity.

Regarding claim 4, modified Klingauf discloses the calibration curve creation method of claim 1. 
	Modified Klingauf fails to explicitly disclose that the plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold.
	Fritsma further teaches that a plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold (Fritsma Pg. 1 at 3rd-4th Paras., the greatest dilution is typically 1%. This is a dilution rate of 99:1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Klingauf to include that a plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold as in Fritsma, as Fritsma teaches that a dilution rate of 1%, i.e. 99:1, is the greatest practical dilution for testing a patient’s blood coagulation activity, as any blood coagulation activity of less than 1% will simply be reported as having an activity of less than 1% (Fritsma Pg. 1 at 3rd-4th Paras.). This implies that any blood coagulation activity lower than that of a calibration curve of 1% will be extremely problematic for the patient regardless of what the blood coagulation activity actually is.
	Further, even if the dilution rate of 1% of Fritsma is not considered to be a dilution rate of less than 100-fold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the dilution rate of each of the calibrators be less than 100-fold, as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 (I). The motivation for having the dilution rate of each of the calibrators being less than 100-fold would have been that any patient having a blood coagulation activity lower than that of a calibrator diluted 100-fold would be extremely problematic for the patient regardless of what the blood coagulation activity actually is (Fritsma Pg. 1 at 3rd-4th Paras.); therefore, diluting the calibrator at a dilution rate of 100-fold is unnecessary for the practical purpose of diagnosing blood coagulation disorders.

Regarding claim 5, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses each of the measurement values (Klingauf; [0032], [0078], Fig. 3).
	Modified Klingauf fails to explicitly disclose that each of the measurement values is a measurement value of a measurement item for blood coagulation analysis.
	Fritsma further teaches measurement values of a measurement item for blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the measurement values in the method of modified Klingauf so that each of the measurement values is a measurement value of a measurement item for blood coagulation analysis as in Fritsma. The motivation would have been to determine if a patient has a blood clotting disorder that may require treatment.

Regarding claim 6, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses obtaining the second measurement value (see Claim 1 above at ), and the prepared another calibrator (see Claim 1 above at Fritsma teaching preparing calibrators in Pg. 1 at 3rd-4th Paras., as well as the obviousness statement in Claim 1 stating that it would be obvious to prepare calibrators by dispensing a calibrator in a container into one or more containers).
	Modified Klingauf fails to explicitly disclose that obtaining the second measurement value comprises: 
preparing a measurement sample by mixing a reagent for blood coagulation analysis and the prepared another calibrator; and 
obtaining the second measurement value by measuring the prepared measurement sample.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare a measurement sample by mixing a reagent and the prepared another calibrator, and obtaining the second measurement value by measuring the prepared measurement sample. Klingauf teaches adding a reagent to a calibrator to obtain a prepared measurement sample, and measuring the prepared measurement sample to obtain the second measurement value (Klingauf; [0032], a calibrator is made by adding a reagent to a calibration solution, [0078], Fig. 3). The motivation for adding the reagent to the prepared another calibrator to obtain a prepared measurement sample, and obtaining the second measurement value by measuring the prepared measurement sample would have been that a reagent is commonly added to a sample in order to initiate a measurable reaction where an analyte can be quantified.
	Modified Klingauf fails to explicitly disclose that the reagent is for blood coagulation analysis.
	However, Fritsma further teaches a reagent for blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras., PTT reagent is added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent in the method of modified Klingauf to be for blood coagulation analysis as in Fritsma, as Fritsma teaches that a reagent for blood coagulation can be added to a patient’s plasma to measure coagulation time (Fritsma Pg. 1 at 3rd-4th Paras.). Therefore, a patient can be assessed for any blood coagulation disorders.

Regarding claim 7, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses the new calibration curve (Klingauf; [0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured).
	Modified Klingauf fails to explicitly disclose analyzing, by use of the new calibration curve, a measurement value of a specimen collected from a subject.
	However, Fritsma further teaches analyzing, by use of a calibration curve, a measurement value of a specimen collected from a subject, the analysis being blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras., a patient’s plasma is combined with a reagent, and the time to clot formation is compared to a calibrator curve to derive factor activity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the new calibration curve in the method of modified Klingauf by analyzing, using the new calibration curve, a measurement value of a specimen collected from a subject, the analysis being blood coagulation analysis as in Fritsma, as Fritsma teaches that in a blood coagulation analysis, a patient’s plasma can be compared with a calibrator curve to derive factor activity of the patient (Fritsma Pg. 1 at 3rd-4th Paras.).

Regarding claim 8, modified Klingauf discloses the calibration curve creation method of claim 7. Modified Klingauf further discloses that the analysis is blood coagulation analysis (see Claim 7 above at Fritsma teaching blood coagulation analysis in Pg. 1 at 3rd-4th Paras.).

Regarding claim 9, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses that the obtaining the second measurement value are started in response to an instruction from a user (Klingauf [0055], the user selects the failed calibration point(s)). 
	The new calibration curve is created by replacing the first measurement value with the second measurement value after the second measurement value is obtained (Klingauf [0055]).
	Modified Klingauf fails to explicitly disclose that the preparing the another calibrator is started in response to an instruction from a user.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare the another calibrator in response to an instruction from a user. The motivation would have been to only prepare the another calibrator when a user has deemed that it is necessary, thereby conserving resources and reducing operation costs. Further, Fritsma further teaches preparing a plurality of calibrators (Fritsma Pg. 1 at 3rd-4th Paras.).

Regarding claim 19, Klingauf discloses a non-transitory storage medium storing a program executable by a computer to perform operations ([0010], [0063]-[0064]) comprising: 
	controlling a preparation unit to prepare a plurality of calibrators ([0063]-[0064], [0032], [0078], see Fig. 3 at points 1-6 on graph showing calibrators of different concentrations, a preparation unit is intrinsically present to be able to prepare the calibrators of different concentrations).
	Controlling a measurement unit to measure each of the prepared plurality of calibrators to obtain a plurality of measurement values ([0063]-[0064], [0078], see Fig. 3 showing that the absorbance is measured for points 1-6).
	Creating a calibration curve by use of the plurality of measurement values ([0063]-[0064], [0078], Fig. 3).
	Selecting a first measurement value to be re-measured, among the plurality of measurement values used for the calibration curve ([0063]-[0064], [0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured).
	Obtaining a second measurement value ([0078], Fig. 3, [0010], see Fig. 2, which shows that the measurement is repeated for the failed point). 
	Creating a new calibration curve by replacing the first measurement value, among the plurality of measurement values, with the second measurement value ([0063]-[0064], [0055]).
	Klingauf fails to explicitly disclose:
preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different reaction chambers;
receiving a rack identifier of a specimen rack, and designating an insert position in the specimen rack where a specimen container containing a pre-dilution calibrator is inserted among a plurality of insert positions of the specimen rack;
controlling the preparation unit to prepare another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, wherein preparation of the another calibrator comprises controlling the preparation unit to dispense the pre-dilution calibrator corresponding to the rack identifier and the designated insert position into a reaction chamber and to dilute the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and
controlling the measurement unit to measure the prepared another calibrator to obtain the second measurement value.
	Fritsma is in the analogous field of preparing calibration curves (Fritsma Pg. 1 at 3rd-4th Paras.). Fritsma teaches preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different reaction chambers (Fritsma Pg. 1 at 3rd-4th Paras., the calibration curve is prepared from various dilutions of a calibrator of known factor VIII activity, with a lower limit of 1%. Each calibrator dilution has reagent added to it, and can therefore be considered part of a reaction chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of preparing a plurality of calibrators in the storage medium of Klingauf so that the plurality of calibrators are prepared at different dilution rates by dispensing a calibrator in a container into one or more different reaction chambers as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispense the calibrator in a container into one or more different reaction chambers. The motivation would have been to prevent undesirable mixing of the calibrator in different dilution rates in the same container, thereby affecting the accuracy of the subsequent measurement results.
	Modified Klingauf fails to explicitly disclose:
receiving a rack identifier of a specimen rack, and designating an insert position in the specimen rack where a specimen container containing a pre-dilution calibrator is inserted among a plurality of insert positions of the specimen rack;
controlling the preparation unit to prepare another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, wherein preparation of the another calibrator comprises controlling the preparation unit to dispense the pre-dilution calibrator corresponding to the rack identifier and the designated insert position into a reaction chamber and to dilute the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and
controlling the measurement unit to measure the prepared another calibrator to obtain the second measurement value.
	Nur is in the analogous field of sample preparation and measurement (Nur [0065]-[0079]). Nur teaches a specimen container containing a pre-dilution calibrator (Nur [0065]-[0069]). Another calibrator is prepared at a dilution rate corresponding to a desired dilution rate by dispensing the pre-dilution calibrator into a reaction chamber and diluting the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the desired dilution rate (Nur [0065]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preparation unit in the storage medium of Klingauf so that the preparation unit is controlled to prepare another calibrator at a desired dilution rate by controlling the preparation unit to dispense a pre-dilution calibrator into a reaction chamber and dilute the pre-dilution calibrator with a diluent at the dilution rate corresponding to a desired dilution rate as in Nur. The motivation would have been that diluting a pre-dilution calibrator with a diluent at predetermined amounts can be used to easily create calibration solutions of predetermined dilution rates (Nur [0065]-[0069]), thereby ensuring that subsequent analysis of the calibration solutions is accurate and reproducible.
	Modified Klingauf fails to explicitly disclose:
receiving a rack identifier of a specimen rack, and designating an insert position in the specimen rack where a specimen container containing a pre-dilution calibrator is inserted among a plurality of insert positions of the specimen rack;
That the prepared another calibrator is prepared at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and
controlling the measurement unit to measure the prepared another calibrator to obtain the second measurement value.
	Tatsutani is in the analogous field of sample measurement systems (Tatsutani Pg. 2 2nd Para.). Tatsutani teaches receiving a rack identifier of a specimen rack (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para.). Designating an insert position in the rack where a specimen container containing a specific substance is positioned among a plurality of insert positions of the rack (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para., the sample installation position information is the positional information of the sample container in the rack, and indicates the order that the sample container is installed from one end of the rack, Pg. 8 5th Para., see Fig. 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage medium of modified Klingauf to include receiving a rack identifier of a specimen rack, and designating an insert position in the specimen rack where the specimen container containing the pre-dilution calibrator is positioned among a plurality of insert positions of the specimen rack as in Tatsutani, as Tatsutani teaches that this can be used to automatically store the location of a desired container (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para., Pg. 8 5th Para.), thereby enabling the container to be automatically retrieved when desired.
	Modified Klingauf fails to explicitly disclose:
That the prepared another calibrator is prepared at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and
controlling the measurement unit to measure the prepared another calibrator to obtain the second measurement value.
	Kamihara is in the analogous field of automatic analyzers (Kamihara [0001]). Kamihara teaches preparing another calibrator at a dilution rate corresponding to a calibrator from which a selected first measurement value is obtained (Kamihara; [0030], QC samples are prepared at varying concentration levels, [0034], QC measurement data is used to determine data uncertainty measurement, [0048], see Table 5 below [0055], which indicates that when an abnormality is found in a QC sample, the sample is replaced). A measurement unit is controlled to measure the prepared another calibrator to obtain a second measurement value (Kamihara; [0030], [0034], [0048], see Table 5 below [0055]. When the QC sample is replaced, QC measurements will continue to be run using the replaced QC sample). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage medium of modified Klingauf to include that the prepared another calibrator is prepared at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained, and controlling the measurement unit to measure the prepared another calibrator to obtain the second measurement value as in Kamihara. The motivation would have been that Kamihara teaches that discarding a previously used calibrator solution upon detection of an abnormality in the calibrator solution, and replacing it with an identical calibrator solution for subsequent measurement, can ensure that measurement of the calibrator solution remains accurate and that any abnormalities or errors in subsequent analysis are eliminated (Kamihara; [0030], [0034], [0048], see Table 5 below [0055]).

Regarding claim 20, modified Klingauf discloses the non-transitory storage medium of claim 19. Modified Klingauf further discloses that the program is executable by the computer to further perform operations comprising: 
	displaying the plurality of measurement values in association with concentration values ([0062]-[0063], [0078], see Fig. 3 showing that the absorbance is measured for points 1-6 at various concentrations). 
	The selecting the first measurement value comprises receiving selection of the first measurement value among the plurality of measurement values displayed in association with the concentration values ([0062]-[0063], [0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured, [0055], the failed calibration point(s) can be selected by a user).
	Modified Klingauf fails to explicitly disclose that the concentration values are the dilution rates.
	However, Fritsma further teaches dilution rates (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration values in the storage medium of modified Klingauf to be dilution rates as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.). Therefore, checking to ensure that the calibration curve is valid at all dilution rates is important in a coagulation assay to ensure that the results can be mathematically validated.

Claims 10, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf in view of Nur, Tatsutani, Kamihara, and Shiba et al. (US Pub. No. 2013/0189708; hereinafter Shiba; already of record on the IDS received 5/20/2020).

Regarding claim 10, Klingauf discloses an analyzer ([0010]). The analyzer comprises: 
	a preparation unit comprising a specimen dispenser, the preparation unit configured to prepare a plurality of calibrators at different dilution rates by dispensing, with the specimen dispenser, a calibrator in a container into one or more different reaction chambers ([0030], the analyzer can include liquid handling units for pipetting samples, reagents, and system fluids. These liquid handling units appear capable of preparing a plurality of calibrators at different dilution rates by dispensing calibrator into different reaction chambers).
	A measurement unit, the measurement unit configured to measure each of the prepared plurality of calibrators to obtain a plurality of measurement values ([0078], see Fig. 3, as the absorbance is measured, a unit capable of measuring absorbance must intrinsically be present, see also [0036], which shows that the analyzer detects a property).
	A controller configured to perform operations comprising: 
	creating a calibration curve by use of the plurality of measurement values ([0063]-[0064], [0078], see Fig. 3 showing that the absorbance is measured for points 1-6).
	Selecting a first measurement value to be re-measured, among the plurality of measurement values used for the calibration curve ([0063]-[0064], [0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured).
	Providing a calibrator corresponding to a calibrator from which the selected first measurement value is obtained ([0078], Fig. 3, [0010], see Fig. 2). 
	Obtaining a second measurement value by the measurement unit ([0078], Fig. 3, [0010], see Fig. 2, which shows that the measurement is repeated for the failed point). 
	Creating a new calibration curve by replacing the first measurement value, among the plurality of measurement values, with the second measurement value ([0055]).
	Klingauf fails to explicitly disclose:
That the measurement unit comprises one or more reaction chamber holders;
That the controller is configured to receive a rack identifier of a specimen rack, and designate an insert position where a specimen container containing a pre-dilution calibrator is inserted among a plurality of insert positions of the specimen rack;
That the controller is configured to cause the preparation unit to prepare another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained by controlling the preparation unit to dispense the pre-dilution calibrator corresponding to the rack identifier and the designated insert position into a reaction chamber held by one of the reaction chamber holders and dilute the pre-dilution calibrator in the reaction chamber with a diluent at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and 
That the controller is configured to obtain the second measurement value by measuring the prepared another calibrator.
	Nur is in the analogous field of sample preparation and measurement (Nur [0065]-[0079]). Nur teaches a specimen container containing a pre-dilution calibrator (Nur [0065]-[0069]). Another calibrator is prepared at a dilution rate corresponding to a desired dilution rate by dispensing the pre-dilution calibrator into a reaction chamber and diluting the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the desired dilution rate (Nur [0065]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preparation unit and the controller in the analyzer of Klingauf so that the controller is configured to cause the preparation unit to prepare another calibrator at a desired dilution rate by controlling the preparation unit to dispense a pre-dilution calibrator into a reaction chamber and dilute the pre-dilution calibrator with a diluent at the dilution rate corresponding to a desired dilution rate as in Nur. The motivation would have been that diluting a pre-dilution calibrator with a diluent at predetermined amounts can be used to easily create calibration solutions of predetermined dilution rates (Nur [0065]-[0069]), thereby ensuring that subsequent analysis of the calibration solutions is accurate and reproducible.
	Modified Klingauf fails to explicitly disclose:
That the measurement unit comprises one or more reaction chamber holders;
That the controller is configured to receive a rack identifier of a specimen rack, and designate an insert position where a specimen container containing a pre-dilution calibrator is inserted among a plurality of insert positions of the specimen rack;
That the reaction chamber is held by one of the reaction chamber holders; 
That the prepared another calibrator is prepared at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and
That the controller is configured to obtain the second measurement value by measuring the prepared another calibrator.
	Tatsutani is in the analogous field of sample measurement systems (Tatsutani Pg. 2 2nd Para.). Tatsutani teaches receiving a rack identifier of a specimen rack (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para.). Designating an insert position in the rack where a specimen container containing a specific substance is positioned among a plurality of insert positions of the rack (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para., the sample installation position information is the positional information of the sample container in the rack, and indicates the order that the sample container is installed from one end of the rack, Pg. 8 5th Para., see Fig. 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specimen container containing a pre-dilution calibrator and the controller in the analyzer of modified Klingauf so that the controller is configured to receive a rack identifier of a specimen rack, and designate an insert position in the specimen rack where the specimen container containing the pre-dilution calibrator is positioned among a plurality of insert positions of the specimen rack as in Tatsutani, as Tatsutani teaches that this can be used to automatically store the location of a desired container (Tatsutani; Pg. 6 3rd Para., Pg. 7 3rd Para., Pg. 8 5th Para.), thereby enabling the container to be automatically retrieved when desired.
	Modified Klingauf fails to explicitly disclose:
That the measurement unit comprises one or more reaction chamber holders;
That the reaction chamber is held by one of the reaction chamber holders; 
That the prepared another calibrator is prepared at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained; and
That the controller is configured to obtain the second measurement value by measuring the prepared another calibrator.
	Kamihara is in the analogous field of automatic analyzers (Kamihara [0001]). Kamihara teaches preparing another calibrator at a dilution rate corresponding to a calibrator from which a selected first measurement value is obtained (Kamihara; [0030], QC samples are prepared at varying concentration levels, [0034], QC measurement data is used to determine data uncertainty measurement, [0048], see Table 5 below [0055], which indicates that when an abnormality is found in a QC sample, the sample is replaced). A second measurement value is obtained by measuring the prepared another calibrator by a measurement unit (Kamihara; [0030], [0034], [0048], see Table 5 below [0055]. When the QC sample is replaced, QC measurements will continue to be run using the replaced QC sample). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller, the measurement unit and the calibrator from which the selected first measurement is obtained in the apparatus of modified Klingauf so that the controller is configured to prepare another calibrator at a dilution rate corresponding to the calibrator from which the selected first measurement value is obtained, and obtain the second measurement value by measuring the prepared another calibrator by the measurement unit as in Kamihara. Kamihara teaches that discarding a previously used calibrator solution upon detection of an abnormality in the calibrator solution, and replacing it with an identical calibrator solution for subsequent measurement, can ensure that measurement of the calibrator solution remains accurate and that any abnormalities or errors in subsequent analysis are eliminated (Kamihara; [0030], [0034], [0048], see Table 5 below [0055]).
	Modified Klingauf fails to explicitly disclose:
That the measurement unit comprises one or more reaction chamber holders; and
That the reaction chamber is held by one of the reaction chamber holders. 
	Shiba is in the analogous field of sample analyzers (Shiba [0002]). Shiba teaches a measurement unit comprising one or more reaction chamber holders, with a reaction chamber held by one of the reaction chamber holders (Shiba; [0021], Claim 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the measurement unit and the reaction chamber in the apparatus of modified Klingauf so that the measurement unit comprises one or more reaction chamber holders, the reaction chamber held by one of the reaction chamber holders as in Shiba, as Shiba teaches that a reaction chamber holder for a reaction chamber, such as a rack, can be used to convey reaction chambers from station to station in an analyzer as desired (Shiba; [0021], Claim 12).	
	Note: The instant Claims contain a large amount of functional language (ex: “configured to prepare a plurality of calibrators…”, “configured to measure…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 12, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf fails to explicitly disclose that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits in the same embodiment.
	However, in an alternate embodiment Klingauf teaches that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits (Klingauf; [0087], see Fig. 11 at table 21 reporting measurement data in columns 22, 23, with mean of columns 22 and 23 in column 24. Each of the measurement data points have 3 significant figures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of the analyzer of modified Klingauf to include that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits as in an alternate embodiment of Klingauf. The motivation would have been to provide measurement values with sufficient specificity to provide accurate results, while also not providing an amount of significant figures that would unnecessarily burden the operability of the system by calculating measurement values at an unnecessarily high specificity.

Regarding claim 15, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf further discloses that the preparation unit is configured to prepare a measurement sample by mixing a reagent for blood coagulation analysis and a calibrator (Klingauf [0030], the liquid handling units appear capable of mixing any reagent with a calibrator to prepare a measurement sample). The measurement unit is configured to measure the prepared measurement sample to obtain a measurement value (Klingauf; [0078], Fig. 3, [0036], the analyzer appears capable of measuring the prepared measurement sample to obtain a value).

Regarding claim 18, modified Klingauf discloses the analyzer of claim 10.  Modified Klingauf further discloses that the controller is configured to obtain the second measurement value in response to an instruction from a user (Klingauf; [0063]-[0064], [0055], the user selects the failed calibration point(s)).
	The controller is configured to create the new calibration curve by replacing the first measurement value with the second measurement value after the second measurement value is obtained (Klingauf; [0063]-[0064], [0055]).

Claims 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf in view of Nur, Tatsutani, Kamihara, and Shiba, as applied to claims 10, 12, 15, and 18 above, further in view of Fritsma.

Regarding claim 11, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf further discloses a display ([0078], see Fig. 3 showing that the absorbance is measured for points 1-6 at various concentrations, [0062], [0059], a screen is used to display the calibration curve). The controller is configured to perform operations comprising: 
	causing the display to display the plurality of measurement values in association with concentration values ([0078], Fig. 3, [0062], [0059]). 
	Receiving selection of the first measurement value among the plurality of measurement values displayed in association with the concentration values ([0078, Fig. 3, [0062], [0059], [0010], only the failed calibration point(s) are to be re-measured, [0055], the failed calibration point(s) can be selected by a user).
	Modified Klingauf fails to explicitly disclose that the concentration values are the dilution rates.
	However, Fritsma is in the analogous field of preparing calibration curves (Fritsma Pg. 1 at 3rd-4th Paras.). Fritsma teaches dilution rates (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration values in the analyzer of modified Klingauf to be dilution rates as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.). Therefore, checking to ensure that the calibration curve is valid at all dilution rates is important in a coagulation assay to ensure that the results can be mathematically validated.

Regarding claim 13, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf fails to explicitly disclose that the plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold.
	However, Fritsma teaches that a plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold (Fritsma Pg. 1 at 3rd-4th Paras., the greatest dilution is typically 1%. This is a dilution rate of 99:1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analyzer of modified Klingauf to include that a plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold as in Fritsma, as Fritsma teaches that a dilution rate of 1%, i.e. 99:1, is the greatest practical dilution for testing a patient’s blood coagulation activity, as any blood coagulation activity of less than 1% will simply be reported as having an activity of less than 1% (Fritsma Pg. 1 at 3rd-4th Paras.). This implies that any blood coagulation activity lower than that of a calibration curve of 1% will be extremely problematic for the patient regardless of what the blood coagulation activity actually is.
	Further, even if the dilution rate of 1% of Fritsma is not considered to be a dilution rate of less than 100-fold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the dilution rate of each of the calibrators be less than 100-fold, as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 (I). The motivation for having the dilution rate of each of the calibrators being less than 100-fold would have been that any patient having a blood coagulation activity lower than that of a calibrator diluted 100-fold would be extremely problematic for the patient regardless of what the blood coagulation activity actually is (Fritsma Pg. 1 at 3rd-4th Paras.); therefore, diluting the calibrator at a dilution rate of 100-fold s unnecessary for the practical purpose of diagnosing blood coagulation disorders.

Regarding claim 14, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf discloses each of the measurement values (see Claim 10 above at Klingauf teaching the measurement values in [0078], Fig. 3).
	Modified Klingauf fails to explicitly disclose that each of the measurement values is a measurement value of a measurement item for blood coagulation analysis.
	However, Fritsma teaches a measurement value of a measurement item for blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the measurement values in the analyzer of modified Klingauf to be measurement values of a measurement item for blood coagulation analysis as in Fritsma. The motivation would have been to determine if a patient has a blood clotting disorder that may require treatment.

Regarding claim 16, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf further discloses the controller (see Claim 10 above at Klingauf teaching the controller in [0063]-[0064]) and the new calibration curve (Klingauf [0055]).
	Modified Klingauf fails to explicitly disclose that the controller is configured to analyze, by use of the new calibration curve, a measurement value of a specimen collected from a subject.
	However, Fritsma teaches analyzing, by a calibration curve, a measurement value of a specimen collected from a subject, the analysis being blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras., a patient’s plasma is combined with a reagent, and the time to clot formation is compared to a calibrator curve to derive factor activity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller and the new calibration curve in the analyzer of modified Klingauf so that the controller is configured to analyze, by use of the new calibration curve, a measurement value of a specimen collected from a subject, the analysis being blood coagulation analysis as in Fritsma, as Fritsma teaches that in a blood coagulation analysis, a patient’s plasma can be compared with a calibrator curve to derive factor activity of the patient (Fritsma Pg. 1 at 3rd-4th Paras.).

Regarding claim 17, modified Klingauf discloses the analyzer of claim 16. Modified Klingauf further discloses that the analysis is blood coagulation analysis (see Claim 16 above at Fritsma teaching blood coagulation analysis in Pg. 1 at 3rd-4th Paras.).

Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 8-13 of their Remarks that Klingauf and Fritsma do not teach preparing another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, the preparing comprising dispensing the pre-dilution calibrator corresponding to the rack identifier and the designated insert position into a reaction chamber and diluting the pre-dilution calibrator in the reaction chamber by a diluent at the dilution rate corresponding to the calibrator from which the selected first measurement value is obtained. While the Examiner agrees with this assertion, these limitations have been rejected under 35 U.S.C. 103 using Klingauf in view of Fritsma, Nur, Tatsutani, and Kamihara for independent claims 1 and 19, and Klingauf in view of Nur, Tatsutani, Kamihara, and Shiba for independent claim 10. Applicant’s arguments regarding the suitability of Klingauf and Fritsma are moot, as Applicant’s arguments are drawn to previous claims, and Applicant’s amendments necessitated the new grounds of rejection. For a more detailed explanation, please see the rejections of claims 1, 10, and 19 in the Claim Rejections-35 USC 103 section of this instant Office Action.
Applicant further argues on Pgs. 10-13 of their Remarks that the Examiner has rejected certain claimed limitations in the previous Non-Final Office Action received 7/5/2022 by using factual assertions as common knowledge without any evidentiary support. The Examiner has provided adequate support in this instant Office Action to reject these claimed limitations under 35 U.S.C. 103, by including references that teach and suggest the claimed limitations that were previously rejected using factual assertions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798